FLETCHER, Circuit Judge:
These five appeals are taken from five separate decisions of the tax court finding income tax deficiencies of five Las Vegas casino employees and their wives. Because notices of appeal from the tax court decisions were not filed within 90 days of entry of the decisions as required by 26 U.S.C. § 7483 (1976), we dismiss the appeals for lack of jurisdiction.
I
The taxpayers in these appeals are four married couples who filed joint returns and Ralph Stanton. The husbands and Stanton were employed for the tax years at issue at the Dunes Hotel & Country Club in Las Vegas, where they received tips or “tokes” in the form of coins or casino chips.
In 1977 and 1978, the Commissioner determined that the taxpayers had underreported tip income in 1969, 1970, and 1971 and issued notices of deficiency against them. Each of the five taxpayers then filed separate petitions in the tax court for a redetermination of the deficiencies, and each taxpaying unit was assigned a separate docket number.
After the Commissioner had filed five separate answers, in February of 1979, he moved to consolidate the five cases along with another case, involving Howard F. and Mildred E. Keogh (Keoghs), “for purposes of trial, briefing and opinion,” since all of the six cases arose from the same pattern of tip distribution among employees at the Dunes Hotel. Counsel for the taxpayers and the Keoghs joined in the motion in March, and consolidation was ordered. At no point, however, were the taxpayers and the Keoghs joined in one action. Indeed, despite the consolidation of the matters for briefing, trial, and opinion, the taxpayers and the Keoghs retained six separate docket numbers.
As consolidated, the matters were tried and briefed together. There is a single trial record, containing a joint stipulation of facts, exhibits relating to each taxpayer, and exhibits and a trial transcript relating to all taxpayers. On August 17, 1981, the tax court filed a single “Memorandum, Findings of Fact, and Opinion,” captioned in, and stating the court’s conclusions in all six matters. See Davies v. Commissioner, 42 T.C.M. (CCH) 768 (1981). However, the memorandum opinion filed by the tax court explicitly stated that separate “[decisions will be entered ...,” and on November 5, 1981, six separate “Decision[s]” were in fact filed and entered. Each was captioned in a different one of the original cases, and each stated the amounts of the annual deficiencies for the particular taxpayer.
On November 13,1981, the Keoghs filed a notice of appeal from their tax court decision. Nearly four months later, on March 2, 1982, the five taxpayers filed a joint notice of appeal “from the decision [sic] of [the tax] court entered” on November 5, 1981. Although the court of appeals never consolidated the five appeals on its motion or upon motion by one or more of the taxpayers, the clerk of the court gave the five appellants one docket number (No. 82-1740) and required them to pay only one fee. On April 13,1982, the court of appeals granted the motion of the five taxpayers to consolidate their appeals in No. 82-1740 with that of the Keoghs in No. 81-7780. See Fed.R.App.P. 3(b).
II
Our jurisdiction to review decisions of the tax court is conferred by 26 U.S.C. § 7482 (1976). Review under that section is in turn limited to cases which are timely appealed under the terms of 26 U.S.C. § 7483 (1976), which provides:
Review of a decision of the Tax Court shall be obtained by filing a notice of appeal with the clerk of the Tax Court within 90 days after the decision of the Tax Court is entered. If a timely notice of appeal is filed by one party, any other *437party may take an appeal by filing a notice of appeal within 120 days after the decision of the Tax Court is entered.-
In each of the five cases before us, the taxpayer did not file a notice of appeal within 90 days of the decision of the tax court as specified in section 7483. Unlike the Keoghs, appellants in No. 81-7780, see Keogh v. Commissioner, 713 F.2d 496 (9th Cir.1983), the appellants in No. 82-1740 did not file their self-styled “consolidated” notice of appeal until 117 days after entry of the decisions against them. The Commissioner argues that we lack jurisdiction over those late appeals. We agree.
The appellants point to the fact that the cases were consolidated by the Tax Court, that they were tried in one proceeding, and that, but for the mechanics of computing the deficiencies, they were decided by the court as one case. They argue that, because all six taxpayers were part of one tax court proceeding and because the Keoghs did file a notice of appeal within 90 days of the tax court decisions, the remaining five taxpayers were entitled to an extended 120-day period in which to file their notices of appeal as provided by the second sentence of section 7483. By contrast, the Commissioner points to the explicit language of section 7483, which refers to review of the “decision” of the tax court; to the fact that the consolidation was only for stated purposes, not including “decision”; to the fact that the tax court’s Memorandum states that “Decisions will be entered”; and to the fact that a separate decision was in fact entered in each of the six cases. He concludes that, because the other five taxpayers were not parties to the Keogh case, they cannot avail themselves of the extended filing period provided by the second sentence of section 7483. We conclude that the Commissioner is right and that we have no jurisdiction over the appeals in these five cases.
When Congress conferred jurisdiction upon the court of appeals to hear appeals from decisions of the tax court, it chose to give an extra 30 days for filing of a notice of an appeal from a decision only to another party to that decision. See 26 U.S.C. § 7483. We do not dispute that Congress, for whatever reasons, could more broadly have provided an extended filing period to any other party to the same “proceeding.” Since Congress did not do so, however, our inquiry is solely whether the late filer was a party to the same decision as the timely filer. Congress has defined our jurisdiction over a party filing an appeal beyond the 90 days by reference to his joinder in the same tax court decision —not to his participation in the same proceeding or to his inclusion in the same opinion — as a timely filer. Indeed, in tax court proceedings, the “decision” is a document entirely separate from the “opinion” or “findings of fact” upon which the “decision” is based. Compare 26 U.S.C. § 7459(b) (1976) (“report ” rendered in a “proceeding” shall contain “findings of fact” or “opinion” (emphasis added)) with 26 U.S.C. § 7459(a) (1976) (“decision shall be made by a judge in accordance with report of the Tax Court” .(emphasis added)). The five late filers in No. 82-7140 each received a “decision” distinct from that of the timely filer in Keogh.
The legislative history of section 7483 supports our position. When section 7483 was enacted as part of the Internal Revenue Code of 1954, it provided, in pertinent part, that “The decision of the Tax Court may be reviewed ... if a petition ... is filed by either the Secretary ... or the taxpayer within 3 months after the decision is rendered. If, however, a petition ... is so filed by one party to the proceeding, a petition .. . may be filed by any other party to the proceeding within 4 months after such decision is rendered” (emphasis added). Act of Aug. 16, 1954, ch. 736, 68A Stat. 891. In 1969, however, section 7483 was amended to its present form, with the “to the proceeding” language deleted. The “[cjhanges ... as to time for appeal and terminology” were made explicitly in order to conform the code provisions to the Federal Rules of Appellate Procedure. See S.Rep. No. 552, 91st Cong., 1st Sess. 305, reprinted in 1969 U.S.Code Cong. & Ad. News 2027, 2344. Rule 4(a)(3) of those rules, like section 7483, permits a late ap*438peal by “any other party,” as long as a timely appeal has already been filed. But, unlike the former version of section 7483, the scope of the term “any other party” in Rule 4(a)(3) is determined by reference to the “judgment or order appealed from.” See Fed.R.App.P. 4(a)(1). Both Rule 4(a)(3), for district court “judgments” and “orders,” and the present version of section 7483, for tax court “decisions,” now give a “bright-line” definition for those who may benefit from the extended filing period. They must be parties to the judgment, order, or decision that is appealed.
The language of Tax Court Rule 141(a), pursuant to which consolidation for briefing, trial, and opinion was effected in this case, also supports our view. After describing the procedure for consolidation, the rule states that “[a]s to joinder of parties, see Rule 61(a).” 26 U.S.C.App. Rule 141(a) (1976). This reference suggests that while consolidation may bring several tax cases and taxpayers into one proceeding, only formal joinder can link those taxpayers as “parties.”
Estate of Lang v. Commissioner, 613 F.2d 770, 771-72 n. 1 (9th Cir.1980), in which we permitted a late filing of a notice of appeal by a taxpayer from a gift tax decision where the government had previously filed a timely notice of appeal from a separate estate tax decision in a consolidated proceeding, does not compel a contrary result. In Lang, the tax court had stated in its memorandum opinion that a “[djecision will be entered under Rule 155,” and, thus, the separate decisions that were eventually entered could not reasonably have been anticipated. See id. Here, by contrast the tax court specifically provided in its memorandum of findings of fact and opinion that “Decisions will be entered under Rule 155” (emphasis added), and thus, the five tardy filers cannot claim that they thought they were all parties in the same case and to the same decision. Moreover, in Lang, both cases involved the same taxpayer, whereas here each case involves different taxpayers. Hence, confusion over whether the two cases were in fact separate cases was far more likely in Lang than here.
' For these reasons, we conclude that the appeals from the five tax court decisions in No. 82-1740 are not within our jurisdiction under 26 U.S.C. § 7482 and therefore must be and hereby are DISMISSED.